                                      Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 1 of 21 Page ID #:1



                                  1     Bobby Saadian, SBN 250377
                                        Thiago Coelho, SBN 324715
                                  2
                                        WILSHIRE LAW FIRM
                                  3     3055 Wilshire Blvd., 12th Floor
                                        Los Angeles, California 90010
                                  4
                                        Telephone: (213) 381-9988
                                  5     Facsimile: (213) 381-9989
                                        Attorneys for Plaintiff
                                  6
                                        and Proposed Class
                                  7
                                                              UNITED STATES DISTRICT COURT
                                  8
                                  9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                 10     ELIA HAGGAR; KYO HAK CHU;                CASE NO.:
                                 11     VALERIE BROOKS, individually
                                        and on behalf of themselves and all
                                 12     others similarly situated,                       CLASS ACTION COMPLAINT
                                                                                      1. VIOLATIONS OF THE
                                                        Plaintiff,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                                                      AMERICANS WITH
                                 14           vs.                                        DISABILITIES ACT OF 1990, 42
                                                                                         U.S.C. §12181
                                 15     DOLLAR TREE STORES, INC., a                   2. VIOLATIONS OF THE UNRUH
                                        Virginia corporation; and DOES 1 to              CIVIL RIGHTS ACT
                                 16     10, inclusive,                                   DEMAND FOR JURY TRIAL
                                 17
                                                              Defendants.
                                 18
                                 19
                                              Plaintiffs Elia Haggar, Kyo Hak Chu and Valerie Brooks (“Plaintiffs”),
                                 20
                                        individually and on behalf of all others similarly situated, brings this action based
                                 21
                                        upon their personal knowledge as to themselves and their own acts, and as to all
                                 22
                                        other matters upon information and belief, based upon, inter alia, the investigations
                                 23
                                        of their attorneys.
                                 24
                                                                     NATURE OF THE ACTION
                                 25
                                              1.     Plaintiffs are a visually-impaired and legally blind people who requires
                                 26
                                        screen-reading software to read website content using his computer. Plaintiffs use
                                 27
                                        the terms “blind” or “visually-impaired” to refer to all people with visual
                                 28
                                                                                  1
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 2 of 21 Page ID #:2



                                  1     impairments who meet the legal definition of blindness in that they have a visual
                                  2     acuity with correction of less than or equal to 20 x 200. Some blind people who
                                  3     meet this definition have limited vision. Others have no vision.
                                  4           2.     Plaintiffs, individually and on behalf of those similarly situated
                                  5     persons (hereafter “Class Members”), bring this Class Action to secure redress
                                  6     against Defendant DOLLAR TREE STORES, INC. (“Defendant”) and DOES 1-
                                  7     10, for its failure to design, construct, maintain, and operate its website to be fully
                                  8     and equally accessible to and independently usable by Plaintiffs and other blind or
                                  9     visually-impaired people. Defendants’ denial of full and equal access to its website,
                                 10     and therefore denial of its products and services offered thereby and in conjunction
                                 11     with its physical locations, is a violation of Plaintiffs’ rights under the Americans
                                 12     with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13           3.     Because Defendants’ website, https://www.dollartree.com/ (the
                                 14     “Website” or “Defendant’s website”), is not fully or equally accessible to blind and
                                 15     visually-impaired consumers in violation of the ADA, Plaintiffs seek a permanent
                                 16     injunction to cause a change in Defendant’s corporate policies, practices, and
                                 17     procedures so that Defendant’s website will become and remain accessible to blind
                                 18     and visually-impaired consumers.
                                 19                                       THE PARTIES
                                 20           4.     Plaintiffs, at all times relevant and as alleged herein, are residents of
                                 21     California, County of Los Angeles and County of Sacramento. Plaintiffs are legally
                                 22     blind, visually-impaired handicapped persons, and members of a protected class of
                                 23     individuals under the ADA, pursuant to 42 U.S.C. § 12102(1)-(2), and the
                                 24     regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.
                                 25           5.     Defendant is a Virgina corporation, with its headquarters in
                                 26     Virginia. Defendant’s servers for the website are in the United States. Defendant
                                 27     conducts a large amount of its business in California, and the United States as a
                                 28     whole. These stores constitute places of public accommodation. Defendant’s stores
                                                                                   2
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 3 of 21 Page ID #:3



                                  1     provide to the public important goods and services. Defendant’s website provides
                                  2     consumers with access to an array of goods and services including kitchen and
                                  3     dining, floral, home décor, party supplies, health and beauty supplies, office and
                                  4     school supplies, cleaning and storage, toys, books, crafts, automotive, lawn and
                                  5     garden tools, food, beverages, and other products and services, which are available
                                  6     online and in retail stores for purchase.
                                  7           6.     Plaintiffs are unaware of the true names, identities, and capacities of
                                  8     the defendants sued herein as DOES 1 to 10. Plaintiffs will seek leave to amend
                                  9     this complaint to allege the true names and capacities of DOES 1 to 10 if and when
                                 10     ascertained. Plaintiffs are informed and believe, and thereupon alleges, that each
                                 11     of Defendant sued herein as a DOE is legally responsible in some manner for the
                                 12     events and happenings alleged herein and that each of Defendant sued herein as a
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13     DOE proximately caused injuries and damages to Plaintiffs as set forth below.
                                 14           7.     Defendant’s stores are public accommodations within the definition of
                                 15     Title III of the ADA, 42 U.S.C. § 12181(7). https://www.dollartree.com/ is a
                                 16     service, privilege, or advantage of Defendant’s services and product and locations.
                                 17                              JURISDICTION AND VENUE
                                 18           8.     This Court has subject matter jurisdiction over the state law claims
                                 19     alleged in this First Amended Complaint pursuant to the Class Action Fairness Act,
                                 20     28 U.S.C. §1332(d)(2)(A) because: (a) the matter in controversy exceeds the sum
                                 21     of $5 million, exclusive of interest and costs; and (b) some of the class members are
                                 22     citizens of a state (California) that is different from the state of citizenship of
                                 23     Defendant (Virginia).
                                 24           9.     Defendant is subject to personal jurisdiction in this District. Defendant
                                 25     has been and is committing the acts or omissions alleged herein in the Central
                                 26     District of California that caused injury, and violated rights prescribed by the ADA
                                 27     and UCRA, to Plaintiffs and to other blind and other visually impaired-consumers.
                                 28     A substantial part of the acts and omissions giving rise to Plaintiffs’ claims occurred
                                                                                    3
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 4 of 21 Page ID #:4



                                  1     in the Central District of California. Specifically, on several separate occasions,
                                  2     Plaintiffs have been denied the full use and enjoyment of the facilities, goods, and
                                  3     services of Defendant’s website in Los Angeles County. The access barriers
                                  4     Plaintiffs have encountered on Defendant’s website have caused a denial of
                                  5     Plaintiffs’ full and equal access multiple times in the past, and now deter Plaintiffs
                                  6     on a regular basis from accessing Defendant’s website. Similarly, the access
                                  7     barriers Plaintiffs have encountered on Defendant’s website have impeded
                                  8     Plaintiffs’ full and equal enjoyment of goods and services offered at Defendant’s
                                  9     brick-and mortar stores.
                                 10           10.    This Court also has subject-matter jurisdiction over this action
                                 11     pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiffs’ claims arise
                                 12     under Title III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13           11.    This Court has personal jurisdiction over Defendant because it
                                 14     conducts and continues to conduct a substantial and significant amount of business
                                 15     in the State of California, County of Los Angeles, and because Defendant's
                                 16     offending website is available across California.
                                 17           12.    Venue is proper in the Central District of California pursuant to 28
                                 18     U.S.C. §1391 because Plaintiffs reside in this District, Defendant conducts and
                                 19     continues to conduct a substantial and significant amount of business in this District,
                                 20     Defendant is subject to personal jurisdiction in this District, and a substantial
                                 21     portion of the conduct complained of herein occurred in this District.
                                 22       THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                 23           13.    The Internet has become a significant source of information, a portal,
                                 24     and a tool for conducting business, doing everyday activities such as shopping,
                                 25     learning, banking, researching, as well as many other activities for sighted, blind
                                 26     and visually-impaired persons alike.
                                 27           14.    In today's tech-savvy world, blind and visually-impaired people have
                                 28     the ability to access websites using keyboards in conjunction with screen access
                                                                                   4
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 5 of 21 Page ID #:5



                                  1     software that vocalizes the visual information found on a computer screen. This
                                  2     technology is known as screen-reading software. Screen-reading software is
                                  3     currently the only method a blind or visually-impaired person may independently
                                  4     access the internet. Unless websites are designed to be read by screen-reading
                                  5     software, blind and visually-impaired persons are unable to fully access websites,
                                  6     and the information, products, and services contained thereon.
                                  7           15.    Blind and visually-impaired users of Windows operating system-
                                  8     enabled computers and devices have several screen-reading software programs
                                  9     available to them. Some of these programs are available for purchase and other
                                 10     programs are available without the user having to purchase the program separately.
                                 11     Job Access With Speech, otherwise known as “JAWS,” is currently the most
                                 12     popular, separately purchased and downloaded screen-reading software program
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13     available for a Windows computer.
                                 14           16.    For screen-reading software to function, the information on a website
                                 15     must be capable of being rendered into text. If the website content is not capable of
                                 16     being rendered into text, the blind or visually-impaired user is unable to access the
                                 17     same content available to sighted users.
                                 18           17.    The international website standards organization, the World Wide
                                 19     Web Consortium, known throughout the world as W3C, has published Success
                                 20     Criteria for version 2.0 of the Web Content Accessibility Guidelines ("WCAG 2.0"
                                 21     hereinafter). WCAG 2.0 are well-established guidelines for making websites
                                 22     accessible to blind and visually-impaired people. These guidelines are adopted,
                                 23     implemented and followed by most large business entities who want to ensure their
                                 24     websites are accessible to users of screen-reading software programs. Though
                                 25     WCAG 2.0 has not been formally adopted as the standard for making websites
                                 26     accessible, it is one of, if not the most, valuable resource for companies to operate,
                                 27     maintain, and provide a website that is accessible under the ADA to the public.
                                 28
                                                                                   5
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 6 of 21 Page ID #:6



                                  1             18.   Within this context, the Ninth Circuit has recognized the viability of
                                  2     ADA claims against commercial website owners/operators with regard to the
                                  3     accessibility of such websites. Robles v. Domino’s Pizza, LLC, Docket No. 17-
                                  4     55504 (9th Cir. Apr 13, 2017), Court Docket No. BL-66. This is in addition to the
                                  5     numerous courts that already recognized such application.
                                  6             19.   Each of Defendant’s violations of the Americans with Disabilities Act
                                  7     is likewise a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights
                                  8     Act provides that any violation of the ADA constitutes a violation of the Unruh
                                  9     Civil Rights Act. Cal. Civ. Code, § 51(f).
                                 10             20.   Further, Defendant’s actions and inactions denied Plaintiffs full and
                                 11     equal access to their accommodations, facilities, and services. A substantial
                                 12     motivating reason for Defendant to deny Plaintiffs access was the perception of
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13     Plaintiffs’ disability. Defendants’ denial of Plaintiffs’ accessibility was a substantial
                                 14     motivating reason for Defendant’s conduct.           Plaintiffs were harmed due to
                                 15     Defendant’s conduct. Defendant’s actions and inactions were a substantial factor
                                 16     in causing the lack of access to Plaintiffs’. Unruh Civil Rights Act. Cal. Civ. Code,
                                 17     § 51.
                                 18             21.   Inaccessible or otherwise non-compliant websites pose significant
                                 19     access barriers to blind and visually-impaired persons. Common barriers
                                 20     encountered by blind and visually impaired persons include, but are not limited to,
                                 21     the following:
                                 22                   a. A text equivalent for every non-text element is not provided;
                                 23                   b. Title frames with text are not provided for identification and
                                 24                      navigation;
                                 25                   c. Equivalent text is not provided when using scripts;
                                 26                   d. Forms with the same information and functionality as for sighted
                                 27                      persons are not provided;
                                 28                   e. Information about the meaning and structure of content is not
                                                                                    6
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 7 of 21 Page ID #:7



                                  1                   conveyed by more than the visual presentation of content;
                                  2                f. Text cannot be resized without assistive technology up to 200
                                  3                   percent without loss of content or functionality;
                                  4                g. If the content enforces a time limit, the user is not able to extend,
                                  5                   adjust or disable it;
                                  6                h. Web pages do not have titles that describe the topic or purpose;
                                  7                i. The purpose of each link cannot be determined from the link text
                                  8                   alone or from the link text and its programmatically determined link
                                  9                   context;
                                 10                j. One or more keyboard operable user interface lacks a mode of
                                 11                   operation where the keyboard focus indicator is discernible;
                                 12                k. The default human language of each web page cannot be
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                   programmatically determined;
                                 14                l. When a component receives focus, it may initiate a change in
                                 15                   context;
                                 16                m. Changing the setting of a user interface component may
                                 17                   automatically cause a change of context where the user has not been
                                 18                   advised before using the component;
                                 19                n. Labels or instructions are not provided when content requires user
                                 20                   input;
                                 21                o. In content which is implemented by using markup languages,
                                 22                   elements do not have complete start and end tags, elements are not
                                 23                   nested according to their specifications, elements may contain
                                 24                   duplicate attributes and/or any IDs are not unique;
                                 25                p. Inaccessible Portable Document Format (PDFs) ; and,
                                 26                q. The name and role of all User Interface elements cannot be
                                 27                   programmatically determined; items that can be set by the user
                                 28                   cannot be programmatically set; and/or notification of changes to
                                                                               7
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 8 of 21 Page ID #:8



                                  1                        these items is not available to user agents, including assistive
                                  2                        technology.
                                  3                                 FACTUAL BACKGROUND
                                  4           22.    Defendant offers the https://www.dollartree.com/ website, to the
                                  5     public. The website offers features which should allow all consumers to access the
                                  6     goods and services which Defendant offers in connection with its physical
                                  7     locations. The goods and services offered by Defendant include, but are not limited
                                  8     to the following, which allow consumers to: find information about Defendants
                                  9     loyalty club, extreme values, new arrivals, store locations, weekly advertisements
                                 10     and catalogs, tips and ideas blogs, reloadable prepaid cards, product recalls,
                                 11     assortment of greeting cards, health and beauty products, food and snacks, party
                                 12     and catering supplies, balloons, accessories, office and school supplies, seasonal
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13     décor, housewares, glassware, cleaning supplies, candy, toys, gifts, gift bags,
                                 14     stationery, craft supplies, teaching supplies, automotive, arcade games, video
                                 15     tutorials, electronics, pet supplies, and books available for purchase online and in
                                 16     store locations.
                                 17           23.    Based on information and belief, it is Defendant's policy and practice
                                 18     to deny Plaintiffs and Class Members, along with other blind or visually-impaired
                                 19     users, access to Defendant’s website, and to therefore specifically deny the goods
                                 20     and services that are offered and integrated with Defendant’s stores. Due to
                                 21     Defendant's failure and refusal to remove access barriers on its website, Plaintiffs
                                 22     and other visually-impaired persons have been and are still being denied equal and
                                 23     full access to Defendant’s stores and the assortments of greeting cards, health and
                                 24     beauty supplies, garden, party, office and school supplies, toys, books, crafts,
                                 25     housewares, cleaning, storage, food and beverages offered to the public through
                                 26     Defendant’s Website.
                                 27     ///
                                 28     ///
                                                                                  8
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 9 of 21 Page ID #:9



                                  1     Defendant’s Barriers on Unruh Civil Rights Act. Cal. Civ. Code, § 51(f) Deny
                                  2                           Plaintiffs and Class Members’ Access
                                  3           24.    Plaintiffs are visually-impaired and legally blind persons, who cannot
                                  4     use a computer without the assistance of screen-reading software. However,
                                  5     Plaintiffs are proficient user of the JAWS screen-reader as well as Mac’s VoiceOver
                                  6     and   both    use    it   to   access   the   internet.   Plaintiffs   have   visited
                                  7     https://www.dollartree.com/ on several separate occasions using the JAWS and/or
                                  8     VoiceOver screen-readers.
                                  9           25.    During Plaintiffs’ numerous visits to Defendant’s website, Plaintiffs
                                 10     encountered multiple access barriers which denied Plaintiffs full and equal access
                                 11     to the facilities, goods and services offered to the public and made available to the
                                 12     public on Defendant’s website, and its prior iterations. Due to the widespread access
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13     barriers Plaintiffs and Class Members encountered on Defendant’s website,
                                 14     Plaintiffs and Class Members have been deterred, on a regular basis, from accessing
                                 15     Defendant’s website. Similarly, the access barriers Plaintiffs have encountered on
                                 16     Defendant’s website have deterred Plaintiffs and Class Members from visiting
                                 17     Defendant’s brick-and-mortar stores.
                                 18           26.    While attempting to navigate Defendant’s website, Plaintiffs and Class
                                 19     Members encountered multiple accessibility barriers for blind or visually-impaired
                                 20     people that include, but are not limited to, the following:
                                 21                  a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text
                                 22                     is invisible code embedded beneath a graphic or image on a website
                                 23                     that is read to a user by a screen-reader. For graphics or images to
                                 24                     be fully accessible for screen-reader users, it requires that alt-text
                                 25                     be coded with each graphic or image so that screen-reading
                                 26                     software can speak the alt-text to describe the graphic or image
                                 27                     where a sighted user would just see the graphic or image. Alt-text
                                 28                     does not change the visual presentation, but instead a text box
                                                                                  9
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 10 of 21 Page ID #:10



                                  1                  shows when the cursor hovers over the graphic or image. The lack
                                  2                  of alt-text on graphics and images prevents screen-readers from
                                  3                  accurately vocalizing a description of the image or graphic. As a
                                  4                  result, Plaintiffs and Class Members who are blind and visually-
                                  5                  impaired customers are unable to determine what goods and
                                  6                  grocery items are available for purchase, or find Defendants store
                                  7                  locations, check out sales and advertisements, or complete any
                                  8                  purchases;
                                  9               b. Empty Links that contain No Text causing the function or purpose
                                 10                  of the link to not be presented to the user. This can introduce
                                 11                  confusion for keyboard and screen-reader users;
                                 12               c. Redundant Links where adjacent links go to the same URL address
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                  which results in additional navigation and repetition for keyboard
                                 14                  and screen-reader users; and
                                 15               d. Linked Images missing alt-text, which causes problems if an image
                                 16                  within a link does not contain any descriptive text and that image
                                 17                  does not have alt-text. A screen reader then has no content to
                                 18                  present the user as to the function of the link, including information
                                 19                  or links for and contained in PDFs.
                                 20         27.   Recently in 2019, Plaintiffs attempted to do business with Defendant
                                 21   on Defendant’s website. Plaintiffs have visited prior iterations of the website
                                 22   https://www.dollartree.com/ and also encountered barriers to access on Defendant’s
                                 23   website.
                                 24         28.   Despite past and recent attempts to do business with Defendant on its
                                 25   website, the numerous access barriers contained on the website and encountered by
                                 26   Plaintiffs, have denied Plaintiffs full and equal access to Defendant’s website.
                                 27   Plaintiffs and Class Members, as a result of the barriers on Defendant’s website,
                                 28   continue to be deterred on a regular basis from accessing Defendant’s website.
                                                                              10
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 11 of 21 Page ID #:11



                                  1   Likewise, based on the numerous access barriers Plaintiffs and Class Members have
                                  2   been deterred and impeded from the full and equal enjoyment of goods and services
                                  3   offered in Defendant’s stores and from making purchases at such physical locations.
                                  4                   Defendant Must Remove Barriers to Its Website
                                  5         29.    Due to the inaccessibility of the defendant’s website, blind and
                                  6   visually-impaired customers such as the plaintiffs, who need screen-readers, cannot
                                  7   fully and equally use or enjoy the facilities and services the defendant offers to the
                                  8   public on its website. The access barriers the plaintiff encountered have caused a
                                  9   denial of Plaintiffs’ full and equal access in the past, and now deter Plaintiffs on a
                                 10   regular basis from accessing the website.
                                 11         30.    These access barriers on Defendant’s website have deterred Plaintiffs
                                 12   from visiting Defendant’s physical locations, and enjoying them equal to sighted
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   individuals because: Plaintiffs were unable to find the location and hours of
                                 14   operation of Defendant’s locations on its website, preventing Plaintiffs from
                                 15   visiting the locations to view and purchase products and/or services. Plaintiffs and
                                 16   Class Members intend to visit the Defendant’s locations in the near future if
                                 17   Plaintiffs and Class Members could access Defendant’s website.
                                 18         31.    If the website was equally accessible to all, Plaintiffs and Class
                                 19   Members could independently navigate the website and complete a desired
                                 20   transaction, as sighted individuals do.
                                 21         32.    Plaintiffs, through Plaintiffs’ attempts to use the website, have actual
                                 22   knowledge of the access barriers that make these services inaccessible and
                                 23   independently unusable by blind and visually-impaired people.
                                 24         33.    Because simple compliance with WCAG 2.0/WCAG 2.1 would
                                 25   provide Plaintiffs and Class Members who are visually-impaired consumers with
                                 26   equal access to the website, Plaintiffs and Class Members allege that Defendant
                                 27   engaged in acts of intentional discrimination, including, but not limited to, the
                                 28   following policies or practices: constructing and maintaining a website that is
                                                                                11
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 12 of 21 Page ID #:12



                                  1   inaccessible to visually-impaired individuals, including Plaintiffs and Class
                                  2   Members; failing to construct and maintain a website that is sufficiently intuitive so
                                  3   as to be equally accessible to visually-impaired individuals, including Plaintiff and
                                  4   Class Members; and failing to take actions to correct these access barriers in the
                                  5   face of substantial harm and discrimination to blind and visually-impaired
                                  6   consumers, such as Plaintiffs and Class Members, as a member of a protected class.
                                  7         34.    The Defendant uses standards, criteria or methods of administration
                                  8   that have the effect of discriminating or perpetuating the discrimination against
                                  9   others, as alleged herein.
                                 10         35.    The ADA expressly contemplates the injunctive relief that plaintiffs
                                 11   seeks in this action. In relevant part, the ADA requires:
                                 12         In the case of violations of … this title, injunctive relief shall include
                                            an order to alter facilities to make such facilities readily accessible to
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13         and usable by individuals with disabilities …. Where appropriate,
                                 14         injunctive relief shall also include requiring the … modification of a
                                            policy …. 42 U.S.C. § 12188(a)(2).
                                 15
                                 16         36.    Because Defendant’s website has never been equally accessible,

                                 17   and because Defendant lacks a corporate policy that is reasonably calculated to

                                 18   cause the Defendant’s website to become and remain accessible, Plaintiffs invoke

                                 19   42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring the defendant

                                 20   to retain a qualified consultant acceptable to Plaintiffs to assist Defendant to comply

                                 21   with WCAG 2.0/WCAG 2.1 guidelines for Defendant’s website. The website must

                                 22   be accessible for individuals with disabilities who use desktop computers, laptops,

                                 23   tablets, and smartphones. Plaintiffs and Class Members seek that this permanent

                                 24   injunction require Defendant to cooperate with the agreed-upon consultant to: train

                                 25   Defendant’s employees and agents who develop the website on accessibility

                                 26   compliance under the WCAG 2.0/WCAG 2.1 guidelines; regularly check the

                                 27   accessibility of the website under the WCAG 2.0/WCAG 2.1 guidelines; regularly

                                 28   test user accessibility by blind or vision-impaired persons to ensure that the
                                                                                12
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 13 of 21 Page ID #:13



                                  1   defendant’s website complies under the WCAG 2.0/WCAG 2.1 guidelines; and
                                  2   develop an accessibility policy that is clearly disclosed on the defendant’s website,
                                  3   with contact information for users to report accessibility-related problems and
                                  4   require that any third-party vendors who participate on the defendant’s website to
                                  5   be fully accessible to the disabled by conforming with WCAG 2.0/WCAG 2.1.
                                  6             37. If Defendant’s website were accessible, Plaintiffs and Class
                                  7   Members could independently access information about location addresses and
                                  8   hours, services offered and services available for online purchase.
                                  9             38. Although Defendant may currently have centralized policies
                                 10   regarding maintaining and operating Defendant’s website, Defendant lacks a plan
                                 11   and policy reasonably calculated to make Defendant’s website fully and equally
                                 12   accessible to, and independently usable by, blind and other visually-impaired
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   consumers.
                                 14             39. Defendant has, upon information and belief, invested substantial
                                 15   sums in developing and maintaining Defendant’s website and Defendant has
                                 16   generated significant revenue from Defendant’s website. These amounts are far
                                 17   greater than the associated cost of making Defendant’s website equally accessible
                                 18   to visually impaired customers. Plaintiffs have also visited prior iterations of the
                                 19   Defendants website https://www.dollartree.com/ and also encountered such
                                 20   barriers.
                                 21             40. Without injunctive relief, Plaintiffs and Class Members will
                                 22   continue to be unable to independently use Defendant’s website, violating their
                                 23   rights.
                                 24                            CLASS ACTION ALLEGATIONS
                                 25             41. Plaintiffs, on behalf of themselves and all others similarly situated,
                                 26   seeks to certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2) (b)(3),
                                 27   the Nationwide class is initially defined as follows:
                                 28
                                                                                13
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 14 of 21 Page ID #:14



                                  1         all legally blind individuals who have attempted to access Defendant’s
                                            website by the use of a screen reading software during the applicable
                                  2         limitations period up to and including final judgment in this action.
                                  3         42.    The California class is initially defined as follows:
                                  4         all legally blind individuals in the State of California who have
                                            attempted to access Defendant’s website by the use of a screen reading
                                  5         software during the applicable limitations period up to and including
                                  6         final judgment in this action.
                                  7         43.    Excluded from each of the above Classes is Defendant, including any
                                  8   entity in which Defendant has a controlling interest, is a parent or subsidiary, or
                                  9   which is controlled by Defendant, as well as the officers, directors, affiliates, legal
                                 10   representatives, heirs, predecessors, successors, and assigns of Defendant. Also
                                 11   excluded are the judge and the court personnel in this case and any members of their
                                 12   immediate families. Plaintiff reserves the right to amend the Class definitions if
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   discovery and further investigation reveal that the Classes should be expanded or
                                 14   otherwise modified.
                                 15         44.    Numerosity. Fed. R. Civ. P. 23(a)(1). This action has been brought and
                                 16   may properly be maintained as a class action against Defendant under Rules
                                 17   23(b)(1)(B) and 23(b)(3) of the Federal Rules of Civil Procedure. While the exact
                                 18   number and identities of other Class Members are unknown to Plaintiffs at this time,
                                 19   Plaintiffs are informed and believes that there are hundreds of thousands of
                                 20   Members in the Class. Based on the number of customers who have visited
                                 21   Defendant’s California stores, it is estimated that the Class is composed of more
                                 22   than 10,000 persons. Furthermore, even if subclasses need to be created for these
                                 23   consumers, it is estimated that each subclass would have thousands of Members.
                                 24   The Members of the Class are so numerous that joinder of all Members is
                                 25   impracticable and the disposition of their claims in a class action rather than in
                                 26   individual actions will benefit the parties and the courts.
                                 27         45.    Typicality: Plaintiffs and Class Members’ claims are typical of the
                                 28   claims of the Members of the Class as all Members of the Class are similarly
                                                                                14
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 15 of 21 Page ID #:15



                                  1   affected by Defendant’s wrongful conduct, as detailed herein.
                                  2         46.    Adequacy: Plaintiffs will fairly and adequately protect the interests of
                                  3   the Members of the Class in that they have no interests antagonistic to those of the
                                  4   other Members of the Class. Plaintiffs have retained experienced and competent
                                  5   counsel.
                                  6         47.    Superiority: A class action is superior to other available methods for
                                  7   the fair and efficient adjudication of this controversy. Since the damages sustained
                                  8   by individual Class Members may be relatively small, the expense and burden of
                                  9   individual litigation makes it impracticable for the Members of the Class to
                                 10   individually seek redress for the wrongful conduct alleged herein. Furthermore, the
                                 11   adjudication of this controversy through a class action will avoid the potentially
                                 12   inconsistent and conflicting adjudications of the claims asserted herein. There will
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   be no difficulty in the management of this action as a class action. If Class treatment
                                 14   of these claims were not available, Defendant would likely unfairly receive
                                 15   thousands of dollars or more in improper revenue.
                                 16         48.    Common Questions Predominate: Common questions of law and fact
                                 17   exist as to all Members of the Class and predominate over any questions solely
                                 18   affecting individual Members of the Class. Among the common questions of law
                                 19   and fact applicable to the Class are:
                                 20                    i. Whether Defendant’s website, https://www.dollartree.com/, is
                                 21                       inaccessible to the visually-impaired who use screen reading
                                 22                       software to access internet websites;
                                 23                   ii. Whether Plaintiffs and Class Members have been unable to
                                 24                       access https://www.dollartree.com/ through the use of screen
                                 25                       reading software;
                                 26                  iii. Whether the deficiencies in Defendant’s website violate the
                                 27                       Americans with Disabilities Act of 1990, 42 U.S.C. § 12181 et
                                 28                       seq.;
                                                                                15
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 16 of 21 Page ID #:16



                                  1                  iv. Whether the deficiencies in Defendant’s website violate the
                                  2                       California Unruh Civil Rights Act, California Civil Code § 51
                                  3                       et seq.;
                                  4                   v. Whether, and to what extent, injunctive relief should be imposed
                                  5                       on Defendant to make https://www.dollartree.com/ readily
                                  6                       accessible to and usable by visually-impaired individuals;
                                  7                  vi. Whether Plaintiffs and Class Members are entitled to recover
                                  8                       statutory damages with respect to Defendant’s wrongful
                                  9                       conduct; and
                                 10                  vii. Whether further legal and/or equitable relief should be granted
                                 11                       by the Court in this action.
                                 12         49.    The class is readily definable, and prosecution of this action as a Class
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   action will reduce the possibility of repetitious litigation. Plaintiffs know of no
                                 14   difficulty which will be encountered in the management of this litigation which
                                 15   would preclude their maintenance of this matter as a Class action.
                                 16         50.    The prerequisites to maintaining a class action for injunctive relief or
                                 17   equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused
                                 18   to act on grounds generally applicable to the Class, thereby making appropriate final
                                 19   injunctive or equitable relief with respect to the Class as a whole.
                                 20         51.    The prerequisites to maintaining a class action for injunctive relief or
                                 21   equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact
                                 22   common to the Class predominate over any questions affecting only individual
                                 23   Members; and a class action is superior to other available methods for fairly and
                                 24   efficiently adjudicating the controversy.
                                 25         52.    The prosecution of separate actions by Members of the Class would
                                 26   create a risk of establishing inconsistent rulings and/or incompatible standards of
                                 27   conduct for Defendant. Additionally, individual actions may be dispositive of the
                                 28   interest of all Members of the Class, although certain Class Members are not parties
                                                                                  16
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 17 of 21 Page ID #:17



                                  1   to such actions.
                                  2         53.    Defendant’s conduct is generally applicable to the Class as a whole
                                  3   and Plaintiffs seek, inter alia, equitable remedies with respect to the Class as a
                                  4   whole. As such, Defendant’s systematic policies and practices make declaratory
                                  5   relief with respect to the Class as a whole appropriate.
                                  6                                        COUNT I
                                  7    Violations of the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq.
                                  8        (On Behalf of Plaintiffs, the Nationwide Class and the California Class)
                                  9         54.    Plaintiffs allege and incorporate herein by reference each and every
                                 10   allegation contained in paragraphs 1 through 53, inclusive, of this Complaint as if
                                 11   set forth fully herein.
                                 12         55.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   provides: “No individual shall be discriminated against on the basis of disability in
                                 14   the full and equal enjoyment of the goods, services, facilities, privileges,
                                 15   advantages, or accommodations of any place of public accommodation by any
                                 16   person who owns, leases (or leases to), or operates a place of public
                                 17   accommodation.” 42 U.S.C. § 12182(a).
                                 18         56.    Under Section 302(b)(2) of Title III of the ADA, unlawful
                                 19   discrimination also includes, among other things: “a failure to make reasonable
                                 20   modifications in policies, practices, or procedures, when such modifications are
                                 21   necessary to afford such goods, services, facilities, privileges, advantages, or
                                 22   accommodations to individuals with disabilities, unless the entity can demonstrate
                                 23   that making such modifications would fundamentally alter the nature of such goods,
                                 24   services, facilities, privileges, advantages or accommodations”; and “a failure to
                                 25   take such steps as may be necessary to ensure that no individual with a disability is
                                 26   excluded, denied services, segregated or otherwise treated differently than other
                                 27   individuals because of the absence of auxiliary aids and services, unless the entity
                                 28   can demonstrate that taking such steps would fundamentally alter the nature of the
                                                                                17
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 18 of 21 Page ID #:18



                                  1   good, service, facility, privilege, advantage, or accommodation being offered or
                                  2   would result in an undue burden”. 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii). “A public
                                  3   accommodation shall take those steps that may be necessary to ensure that no
                                  4   individual with a disability is excluded, denied services, segregated or otherwise
                                  5   treated differently than other individuals because of the absence of auxiliary aids
                                  6   and services, unless the public accommodation can demonstrate that taking those
                                  7   steps would fundamentally alter the nature of the goods, services, facilities,
                                  8   privileges, advantages, or accommodations being offered or would result in an
                                  9   undue burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In order
                                 10   to be effective, auxiliary aids and services must be provided in accessible formats,
                                 11   in a timely manner, and in such a way as to protect the privacy and independence
                                 12   of the individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13         57.    Defendant’s store locations are “public accommodations” within the
                                 14   meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in
                                 15   revenue from the sale of its amenities and services, privileges, advantages, and
                                 16   accommodations in California through its locations and related services, privileges,
                                 17   advantages, and accommodations and its Website, https://www.dollartree.com/ is a
                                 18   service, privilege, advantage, and accommodation provided by Defendant that is
                                 19   inaccessible to customers who are visually-impaired like Plaintiff.               This
                                 20   inaccessibility denies visually-impaired customers full and equal enjoyment of and
                                 21   access to the facilities and services, privileges, advantages, and accommodations
                                 22   that Defendant made available to the non-disabled public. Defendant is violating
                                 23   the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., in that Defendant
                                 24   denies visually-impaired customers the services, privileges, advantages, and
                                 25   accommodations provided by https://www.dollartree.com/. These violations are
                                 26   ongoing.
                                 27         58.    Defendant’s actions constitute intentional discrimination against
                                 28   Plaintiffs and Class Members on the basis of a disability in violation of the
                                                                                18
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 19 of 21 Page ID #:19



                                  1   Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. in that: Defendant has
                                  2   constructed a website that is inaccessible to Plaintiffs and Class Members;
                                  3   maintains the website in this inaccessible form; and has failed to take adequate
                                  4   actions to correct these barriers even after being notified of the discrimination that
                                  5   such barriers cause.
                                  6         59.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights
                                  7   set forth and incorporated therein, Plaintiffs request relief as set forth below.
                                  8                                        COUNT II
                                  9    Violations of the Unruh Civil Rights Act, California Civil Code § 51 et seq.
                                 10                     (On Behalf of Plaintiffs and the California Class)
                                 11          60.   Plaintiffs allege and incorporate herein by reference each and every
                                 12   allegation contained in paragraphs 1 through 53, inclusive, of this Complaint as if
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   set forth fully herein.
                                 14          61.   Defendant’s locations are “business establishments” within the
                                 15   meaning of the California Civil Code § 51 et seq. Defendant generates millions of
                                 16   dollars in revenue from the sale of its services in California through its store’s
                                 17   locations and related services and https://www.dollartree.com/ is a service provided
                                 18   by Defendant that is inaccessible to customers who are visually-impaired like
                                 19   Plaintiffs and Class Members. This inaccessibility denies visually-impaired
                                 20   customers full and equal access to Defendant’s facilities and services that Defendant
                                 21   makes available to the non-disabled public. Defendant is violating the Unruh Civil
                                 22   Rights Act, California Civil Code § 51 et seq., in that Defendant is denying visually-
                                 23   impaired customers the services provided by https://www.dollartree.com/. These
                                 24   violations are ongoing.
                                 25          62.   Defendant’s actions constitute intentional discrimination against
                                 26   Plaintiff and Class Members on the basis of a disability in violation of the Unruh
                                 27   Civil Rights Act, Cal. Civil Code § 51 et seq. in that: Defendant has constructed a
                                 28   website that is inaccessible to Plaintiffs and Class Members; maintains the website
                                                                                 19
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 20 of 21 Page ID #:20



                                  1   in this inaccessible form; and has failed to take adequate actions to correct these
                                  2   barriers even after being notified of the discrimination that such barriers cause.
                                  3         63.    Defendant is also violating the Unruh Civil Rights Act, California
                                  4   Civil Code § 51 et seq. in that the conduct alleged herein likewise constitutes a
                                  5   violation of various provisions of the ADA, 42 U.S.C. § 12101 et seq. Section 51(f)
                                  6   of the California Civil Code provides that a violation of the right of any individual
                                  7   under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
                                  8         64.    The actions of Defendant were and are in violation of the Unruh Civil
                                  9   Rights Act, California Civil Code § 51 et seq., and, therefore, Plaintiffs and Class
                                 10   Members are entitled to injunctive relief remedying the discrimination.
                                 11         65.    Plaintiffs and Class Members are also entitled to statutory minimum
                                 12   damages pursuant to California Civil Code § 52 for each and every offense.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13         66.    Plaintiffs and Class Members are also entitled to reasonable attorneys’
                                 14   fees and costs.
                                 15         67.    Plaintiffs and Class Members are also entitled to a preliminary and
                                 16   permanent injunction enjoining Defendant from violating the Unruh Civil Rights
                                 17   Act, California Civil Code § 51 et seq., and requiring Defendant to take the steps
                                 18   necessary to make https://www.dollartree.com/ readily accessible to and usable by
                                 19   visually-impaired individuals.
                                 20                                PRAYER FOR RELIEF
                                 21         WHEREFORE, Plaintiffs, individually and on behalf of all Class Members,
                                 22   respectfully requests that the Court enter judgment in his favor and against
                                 23   Defendant as follows:
                                 24         A.     For an Order certifying the Nationwide Class and California Class as
                                 25                defined herein and appointing Plaintiffs and his Counsel to represent
                                 26                the Nationwide Class and the California Class;
                                 27         B.     A preliminary and permanent injunction pursuant to 42 U.S.C. §
                                 28                12188(a)(1) and (2) and section 52.1 of the California Civil Code
                                                                                20
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:19-cv-01674-RGK-JEM Document 1 Filed 03/07/19 Page 21 of 21 Page ID #:21



                                  1                enjoining Defendant from violating the Unruh Civil Rights Act and
                                  2                ADA and requiring Defendant to take the steps necessary to make
                                  3                https://www.dollartree.com/ readily accessible to and usable by
                                  4                visually-impaired individuals;
                                  5         C.     An award of statutory minimum damages of $4,000 per offense per
                                  6                person pursuant to section 52(a) of the California Civil Code.
                                  7         D.     For attorneys’ fees and expenses pursuant to California Civil Code §§
                                  8                52(a), 52.1(h), and 42 U.S.C. § 12205;
                                  9         E.     For pre-judgment interest to the extent permitted by law;
                                 10         F.     For costs of suit; and;
                                 11         G.     For such other and further relief as the Court deems just and proper.
                                 12                             DEMAND FOR JURY TRIAL
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13         Plaintiffs, on behalf of themselves and all others similarly situated, hereby
                                 14   demands a jury trial for all claims so triable.
                                 15
                                 16   Dated: March 7, 2019                              Respectfully Submitted,
                                 17
                                 18                                                     /s/ Thiago M. Coelho
                                                                                        Thiago M. Coelho
                                 19                                                     Bobby Saadian
                                 20                                                     WILSHIRE LAW FIRM
                                                                                        Attorneys for Plaintiffs and
                                 21                                                     Proposed Class
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                                 21
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
